DETAILED ACTION
Receipt is acknowledged of Applicant’s amendments to the claims and remarks, filed on 14 July 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 22, 33, 35-41 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/065193 (“VDB I”) in view of WO 2012/173467 (“VDB II”) (see IDS filed on 13 April 2018 for both).
VDB I teaches nutritional compositions comprising specifically designed lipid globules that are especially suited for preterm infants, small for gestational age infants, and infants with retarded growth due to physical or  mental stress after birth, for promoting catch-up growth and/or for use in improving body composition, improving adipose tissue distribution, decreasing visceral adipose tissue based on body weight and/or on total adipose tissue, and/or decreasing the ratio of visceral adipose tissue to subcutaneous adipose tissue in infants and/or providing nutrition to such infants (see abstract).   
Regarding claims 22 and 41, the disclosed composition promoted controlled catch-up growth after birth (see page 2, lines 19-20).  The disclosed composition also led to improved body composition comprising a decrease in absolute and relative amount of adipose tissue and a decrease in the relative amount of visceral adipose tissue while subcutaneousadipose tissue increased (see page 2, lines 25-30).
Regarding claims 22, 36, 37, and 41, the disclosed composition comprises lipid globules having (a) a volume-weighted mode diameter of at least 1.0 micrometers and/or a phospholipid coating, wherein the nutritional composition comprises at least 0.5 wt% phospholipids based on total lipid (see page 3, lines 25-30).
Regarding claims 22 and 41, human infants are defined as human subjects between 0 and 12 months of age (see page 12, lines 15-16).  

Regarding claims 22, 36, 37, and 41, the lipid globules have a size distribution such that at least 45 vol.% of the lipid globules has a diameter of 2 to 12 micrometers (see page 15, lines 26-28).  
Regarding claims 37 and 38, the disclosed lipid globules are coated with a layer of polar lipids, preferably phospholipids wherein the nutritional composition comprises at least 0.5 wt% phospholipids based on total lipid (see page 16, lines 22-24).  Preferably, more than 50 wt.% of the polar lipids that are present in the composition are comprised in the coating of the lipid globules (see page 16, line 30 to page 17, line 1).  Disclosed phospholipids include sphingomyelin (see page 16, line 16).
Regarding claims 22, 36, 37, and 41, the nutritional composition comprises 2.1 to 4.1 g protein based on 100 kcal (see page 25, line 2).  
Regarding claims 22, 36, 37, and 41, the nutritional composition comprises 10 to 12 g digestible carbohydrates based on 100 kcal (see page 26, lines 1-2).  
Regarding claim 35, the reference does not preclude any gender.
Regarding claim 40, the disclosed composition is in powdered form which can be reconstituted with water to form a liquid (see page 28, lines 19-20).  
Regarding the properties recited in claims 22, 33-38, 40, 41 and 44-46, Applicants’ composition, as claimed, contains the same components in the same In re Fitzgerald, 205 USPQ 594.  
While VDB I, in one embodiment, teaches the disclosed composition as a nutritional composition alone (i.e. not directed to a target population of preterm infants, small for gestational age infants, and convalescent infants) (see page 28, line 23 to page 29, line 2), the reference differs from the instant claims in that it does not explicitly disclose administering to a healthy term born infant, as recited in claim 22. 
VDB II teaches administration of a nutritional composition comprising carbohydrates, protein and lipid, wherein the lipid is present in the form of lipid globules, wherein i) the fatty acid composition of the lipid comprises linoleic acid and alpha linolenic acid in a weight ratio of 1 to 10, ii) the fatty acid composition of the lipid comprises at least 10 wt% palmitic acid based on total fatty acids, iii) the lipid globules a) have a volume mode diameter of 1.0 microns or above and/or b) are at least partly coated on the surface with phospholipids, the amount of phospholipids present in the nutritional composition being from 0.5 to 20 wt.% phospholipids based on total lipid (see page 4, under “Detailed Description of the Invention.”
The disclosed composition is suitable for providing the daily nutritional requirements to a human with an age below 36 months, particularly an infant with the age below 24 months, even more preferably an infant with the age below 18 months, most preferably below 12 months of age (see page 20, under “Other”), suggesting a healthy infant.  The disclosed composition may be used as a preterm formula, infant formula (suggesting term born), follow on formula, or growing up milk (see page 21, first paragraph).   
Regarding claim 39, VDB II teaches administration early in life of a diet comprising a lipid component with triglycerides with an increased portion of the palmitic acid residues esterified on the sn-2 position of the glycerol backbone affects the growth and body composition later in life, resulting in less fat mass accumulation, less fat mass relative to total body weight, increased lean body mass, increased body weight, and increased muscle tissue (see page 2, last paragraph to page 3, first paragraph).  The disclosed nutritional composition comprises carbohydrates, protein, and lipid, wherein the lipid is present in the form of lipid globules, wherein, inter alia, the fatty acid composition of the lipid comprises at least 10 wt% palmitic acid based on total fatty acids, and at least 15 wt.% of this palmitic acid is esterified to the sn-2 position of a triglyceride based on total palmitic acid (see page 4, last paragraph).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to apply the methods recited in claims 22 and 41, as taught by VDB I in view of VDB II.  One of ordinary skill in the art at the time the invention was filed would have been motivated to make such a composition because it is useful in promoting catch-up growth and/or for use in improving body composition, improving adipose tissue distribution, decreasing visceral adipose tissue based on body weight and/or on total adipose tissue, and/or decreasing the ratio of visceral adipose tissue to subcutaneous adipose tissue in infants and/or providing nutrition to such infants, as explained by VDB I (see above).   
*  *  *  *  *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 22, 33, 35-41 and 44-46 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/435,141 (‘141).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘141 claims a method for improving the fatty acid composition of cell membranes in a human subject, the method comprising administering to the subject a nutritional composition comprising lipid in the form of lipid globules, wherein the lipid comprises (i) at least 0.5 wt. % alpha-linolenic acid based on total fatty acids, (ii) at least 5 wt. % linoleic acid based on total fatty acids, (iii) at least 10 wt. % palmitic acid based on total fatty acids, wherein at least 15 wt. % of the palmitic acid, based on total palmitic acid, is located at the sn-2 position of a triglyceride, and (v) at least 0.5 wt. % phospholipid based on total lipid, wherein a part of the phospholipid is in the coating of the lipid globule, wherein the lipid globuleshave a mode diameter based on volume of at least 1 .mu.m and/or at least 45 vol. % have a diameter of 2-12 .mu.m, wherein the nutritional composition is not human milk or comprises vegetable lipid,and wherein the cell membranes are brain cell membranes or red blood cell membranes (see claim 1).  The method according to claim 1, wherein the nutritional composition further comprises lipidin an amount of 10 to 50 wt. % based on dry weight, protein in an amount of 9.6 to 12 wt. % based on dry weight and digestible carbohydratein an amount of 20 to 80 wt. % based on dry weight (see claim 12).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
*
Claims 22, 33, 35-41 and 44-46 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US Patent No. 9,649,286 (‘286) (currently of-record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘286 claims a method of prevention of obesity, reducing the risk of obesity, treatment of obesity, prevention of diabetes type 2, reducing the risk of occurrence of insulin resistance and improving insulin sensitivity, preventing metabolic syndrome, comprising administering to a preterm and/or small for gestational age infant a nutritional composition comprising carbohydrates, protein and lipid, wherein the lipid is present in the form of lipid globules comprising: (a) linoleic acid and alpha-linolenic acid in a weight ratio of 2 to 10, (b) at least 10 wt. % palmitic acid based on total fatty acids, wherein at least 30 wt. % of the palmitic acid is esterified to the sn-2 position of a triglyceride based on total palmitic acid, and (c) a surface at least partly coated with phospholipids, wherein the amount of phospholipids present in the nutritional composition being from 0.5 to 20 wt. % phospholipids based on total lipid, and wherein the nutritional composition is not human milk (see claim 1).  The method according to claim 1, wherein the lipids provide 30 to 60% of the total calories, the protein provides 5 to 20% of the total calories and the digestible carbohydrates provide 25 to 75% of the total calories (see claim 13).
*
Claims 22, 33, 35-41 and 44-46 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 9,532,966 (‘966) (currently of-record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘966 claims a nutritional composition for improving body composition, the improvement of body composition being selected from the group consisting of increased lean body mass, decreased fat mass relative to total body weight, decreased visceral fat mass relative to total body weight, a decreased visceral fat mass relative to total fat mass, decreased fat accumulation and increased muscle mass, the composition comprising carbohydrates, protein and lipid, wherein the lipid is present in the form of lipid globules comprising: (a) linoleic acid and alpha-linolenic acid in a weight ratio of 2 to 10, (b) at least 10 wt. % palmitic acid based on total fatty acids, wherein at least 30 wt. % of the palmitic acid is esterified to the sn-2 position of a triglyceride based on total palmitic acid, and (c) a surface at least partly coated with phospholipids, wherein the amount of phospholipids present in the nutritional composition being from 0.5 to 20 wt. % phospholipids based on total lipid, and wherein the nutritional composition is not human milk(see claim 1).  The method according to claim 1, wherein the lipids provide 30 to 60% of the total calories, the protein provides 5 to 20% of the total calories and the digestible carbohydrates provide 25 to 75% of the total calories (see claim 9).
*
Claims22, 33, 35-41 and 44-46 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 9,320,294 (‘294) (currently of-record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because ‘294 claims a method of preventing, reducing and or treating obesity, comprising administering to a human subject between 0 and 36 months of age and in need thereof a nutritional composition comprising: (i) 10 to 50 wt. % vegetable lipids based on dry weight of the composition, and polar lipids selected from a) 0.3 to 25 wt. % polar lipids based on total lipids, wherein polar lipids are the sum of phospholipids, glycosphingolipids and cholesterol, or b) 0.2 to 20 wt. % phospholipids, based on total lipids, and (ii) lipid globules having (a) a volume-weighted mode diameter above 1.0 .mu.m, and/or (b) a diameter of 2 to 12 .mu.m in an amount of at least 45 volume % based on total lipid; wherein the lipid globules are coated with phospholipids (see claim 1). The method according to claim 1, wherein the composition further comprises 6 to 12% protein based on total calories (see claim 13).
*  *  *  *  *
Response to Arguments
Applicant’s arguments filed on 14 July 2021 have been fully considered but they are not persuasive.
Applicant argues that WO ‘193 is concerned with catch-up growth and that otherwise healthy infants also benefit in growth metrics is unexpected.  
Examiner respectfully submits that the cited prior at teaches the claimed formula composition in the claimed configuration.  As noted previously, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc.  190 F.3d 1342.  Thus, the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best.
Additionally, as noted in the substantive rejection, the prior art teaches the structural features of the claimed composition.  The claimed functional features will necessarily flow from the claimed structure.  As noted in the obviousness rejection, Properties are the same when the structure and composition are the same.  In re Fitzgerald, 205 USPQ 594.  
*  *  *  *  *


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615